UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):June 15, 2011 (Exact name of registrant as specified in its charter) New Jersey I-3215 22-1024240 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) One Johnson & Johnson Plaza, New Brunswick, New Jersey08933 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:732-524-0400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On June 15, 2011,the Companyannounced that it expects to record an after-tax restructuring charge in the range of $500-$600 million in the second quarter of 2011 as a result of restructuring plans announced by its subsidiary, Cordis Corporation. Ina separatepress release, Cordis Corporationannounced the discontinuation of its clinical development program for the NEVO™ Sirolimus—Eluting Coronary Stent, cessation of the manufacture of CYPHER® and CYPHER SELECT® Plus Sirolimus-Eluting Coronary Stents by the end of 2011, and other plans related to its cardiovascular business. Therelated press releases are attached to this Report as Exhibits 99.1 and 99.2. Item 9.01.Financial Statements and Exhibits (d) Exhibits. 99.1Johnson & Johnson press releasedated June 15, 2011. 99.2 Cordis Corporation press release dated June 15, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Johnson & Johnson (Registrant) Date:June 15, 2011 By: /s/ Douglas K. Chia Douglas K. Chia Secretary
